Contract #97-211-026
Kindill Mining, Inc.
Amendment No. 1

 

EXHIBIT 10.66

 

AMENDMENT NO. 1 TO COAL SUPPLY AGREEMENT

 

THIS AMENDMENT NO. 1 COAL SUPPLY AGREEMENT (“Amendment No. 1”) is entered into
effective as of January 1, 2001, by and between LOUISVILLE GAS AND ELECTRIC
COMPANY (hereinafter referred to as “Buyer”), whose address is 220 West Main
Street, Louisville, Kentucky 40202, and KINDILL MINING, INC., (hereinafter
referred to as “Seller”) an Indiana corporation, whose address is 1216 East
County Road, 900 South, Oakland City, Indiana 47660.  In consideration of the
agreements herein contained, the parties hereto agree as follows.

 

1.0                               AMENDMENTS

 

The Agreement heretofore entered into by the parties, dated effective July 1,
1997 and identified by the Contract Number set forth above, (hereinafter
referred to as “Agreement”) is hereby amended as follows:

 

2.0                               TERM

 

Section 2 Term, is deleted and replaced with the following:

 

“The term of this agreement shall commence on July 1, 1997 and shall continue
through December 31, 2002, subject to the provisions of Section 8.3.”

 

3.0                               QUANTITY

 

3.1                                 Section 3.1 Base Quantity, is deleted and
replaced with the following:

 

“Seller shall sell and deliver and Buyer shall purchase and accept delivery of
the following annual base quantity of coal (“Base Quantity”):

 

YEAR

 

BASE QUANTITY (TONS)

 

 

 

 

 

1997

 

150,000

 

1998

 

900,000

 

1999

 

900,000

 

2000

 

900,000

 

2001

 

700,000

 

2002

 

700,000

 

 

--------------------------------------------------------------------------------


 

3.2                                 Section 3.3 Right of First Refusal, is
deleted in its entirety.

 

3.3                                 Section 3.4 Option to Increase Quantity, is
deleted and replaced with the following:

 

“Buyer shall have the right to increase the quantity to be delivered hereunder
by up to an additional 240,000 tons annually.  Buyer shall exercise such option
by giving to Seller notice stating Buyer’s exercise of the option and specifying
the increased tonnage sixty (60) days prior to the end of each quarter for
increased tonnage for the immediately following quarter; provided, however, the
maximum tonnage that can be nominated for delivery during the immediately
following quarter shall not be more than 60,000 tons.  Buyer’s exercise of the
option in any given quarter shall not obligate Buyer to take delivery of the
increased quantity in any following quarter or any following year.  Any
additional tonnage which Buyer exercises its right to purchase under this § 3.4
hereinafter shall be referred to as “Option Tonnage” and shall be subject to all
the terms and conditions hereof (including price).

 

4.0                               QUALITY

 

4.1                                 Sections 6.1(b), 6.1(c), and 6.1(e)
Specifications, are hereby revised to provide that they shall not be applicable
to the years 2001 and 2002.

 

5.0                               PRICE

 

5.1                                 Section 8.1 Base Price, is hereby revised by
adding the following paragraph:

 

“For years 2001 and 2002, the base price (“Base Price”) of the coal to be sold
hereunder will be firm and in accordance with the following:

 

BASE PRICE

 

YEAR

 

PRICE ($Per MMBTU)

 

 

 

 

 

2001

 

$

0.8180

 

2002

 

See Section 8.3 as revised.

 

 

5.2                                 Sections 8.2 (i) and 8.2 (ii) Quality Price
Discounts, shall not be applicable to years 2001 and 2002.

 

5.3                                 Section 8.3 Price Review is amended by
adding the following paragraph:

 

2

--------------------------------------------------------------------------------


 

“Section 8.3 Term and Price Review: Buyer and Seller agree to begin terms,
conditions and price negotiations on or before July 1, 2001, for terms and
conditions, including without limitation prices, to be effective beginning
January 1, 2002.  The parties then shall attempt to negotiate on new prices
and/or other terms and conditions between July 1, 2001 and October 1, 2001.  If
the parties do not reach an agreement by October 1, 2001, then this agreement
will terminate as of December 31, 2001 without liability due to such termination
for either party, and the parties shall have no further obligations hereunder
except those incurred prior to the date of termination.  This clause shall not
be interpreted as a Right of First Refusal or exclusive supply agreement.”

 

6.0                               INVOICES, BILLING AND PAYMENT

 

Section 9.1 Invoicing Address is hereby revised by adding the following:

 

“As of the date of this Amendment, invoices will be sent to Buyer at the
following address:

 

Louisville Gas and Electric Company

220 West Main Street

Louisville, Kentucky 40202

Attn: Director, Fuels Management

 

7.0                               STATUS OF AGREEMENT

 

As amended herein, the Agreement is hereby ratified and confirmed and shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 on the
day and year below written, but effective as of the day and year first set forth
above.

 

 

LOUISVILLE GAS AND ELECTRIC
COMPANY

 

KINDILL MINING, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Wayne T. Lucas

 

 

Kent Holcomb

 

Executive Vice President – Power Generation

 

 

President

 

 

 

DATE:

 

 

 

DATE:

 

 

 

3

--------------------------------------------------------------------------------